SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

681
CA 12-02214
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, AND VALENTINO, JJ.


THE EKELMANN GROUP, LLC, PLAINTIFF-RESPONDENT,

                     V                              MEMORANDUM AND ORDER

W. DEAN STUART, ALSO KNOWN AS WARREN DEAN STUART,
MARGO J. STUART, CRYSTAL VALLEY FARMS,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 1.)


THE SNAVELY LAW FIRM, PAINTED POST (MICHAEL WEGMAN OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

HISCOCK & BARCLAY, LLP, SYRACUSE (J. ERIC CHARLTON OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Steuben County (Peter
C. Bradstreet, A.J.), entered August 14, 2012. The order, inter alia,
granted the motion of plaintiff for summary judgment against
defendants W. Dean Stuart, also known as Warren Dean Stuart, Margo J.
Stuart and Crystal Valley Farms.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in The Ekelmann Group, LLC v Stuart ([appeal
No. 2] ___ AD3d ___ [July 5, 2013]).




Entered:   July 5, 2013                          Frances E. Cafarell
                                                 Clerk of the Court